Citation Nr: 1643013	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  10-38 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical and lumbar spine.

2.  Entitlement to a rating in excess of 20 percent for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to January 1967, from January 1969 to October 1978, and from January 1982 to January 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) in February 2013, and a copy of the hearing transcript is of record.

In October 2013, the Board remanded the claims for further development.  

The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In August 2016, the Board sent a letter to the Veteran, which explained that the VLJ who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  To date, the Veteran has not responded to the letter, and neither has it been returned to VA by U.S. Postal authorities as undeliverable as addressed.  Hence, the Board will proceed to address the claims on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In this case, it appears clear that substantial compliance with the Board's October 2013 remand instructions was not achieved.  Therefore, another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

In its October 2013 remand, the Board instructed the AOJ to obtain a medical examination which opined:  (1) whether the DDD of the cervical and lumbar spine is related to service or his service-connected gout; and (2) whether any joint which the Veteran claims is affected by gout is in fact affected by another disorder, to include osteoarthritis.

Regarding the first question pertaining to the matter of service connection for DDD of the cervical and lumbar spine, the December 2013 VA examiner opined "the cervical and lumbar spine is less likely as not due to or aggravated by his gout.  He was discharged from the military in 1988 and there is no continuity of care for the cervical spine or lumbar spine.  The Veteran has [DDD] of the cervical and lumbar spine which is not gout, as gout is an inflammatory response to the joint.  The Veteran reported to this examiner that he did not seek treatment for the lumbar spine while on active duty."

The opinion is inadequate in that it fails to address whether the DDD of the cervical spine and lumbar spine are aggravated by the service-connected gout.  Additionally, on the matter of direct service connection, the examiner's rationale inappropriately relies on the absence of continuity of care.  In this regard, the Board notes that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Regarding the second question pertaining to increased evaluation for gout, the December 2013 VA examiner found that the left knee is not related to gout.  However, she did she not address the other claimed orthopedic disabilities affecting several other joints, nor did she address whether the left knee was affected by another orthopedic disability.

In light of these inadequacies, the Board finds that a medical opinion from an appropriate specialist physician is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from an appropriate specialist physician to determine the nature and etiology of the claimed DDD of the cervical and lumbar spine.  It is imperative that the claims file be made available to the physician for review in connection with the examination. The physician should note all disorders of the cervical spine and lumbar spine.

The physician should then respond to the following:

a) For each disorder of the cervical and lumbar spine, is at least as likely as not (a 50 percent or higher degree of probability) that such disorder is related to the Veteran's military service.

b) For each disorder of the cervical and lumbar spine, please clearly state whether it is at least as likely as not (a 50 percent or higher degree of probability) that such disorder is either (i) caused or (ii) aggravated by the Veteran's service-connected gout.

A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

2.  Obtain an opinion from an appropriate VA physician to determine the nature and severity of the Veteran's service-connected gout.  It is imperative that the claims folder be reviewed in conjunction with the examination.

The physician is requested to identify all joints affected by gout and to address the question of whether any joint which the Veteran claims is affected by gout is in fact affected by another disorder, to include osteoarthritis.  A discussion of the medical distinction between gout and osteoarthritis is requested to allow for application of rating criteria for gout only as to those joints actually affected by gout.

3.  After completion of the above and any further development deemed necessary by the AOJ, the expanded claims file should be reviewed (to include all evidence submitted since the most recent supplemental statement of the case) and the issues on appeal should be readjudicated (to include a secondary theory of service connection).  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




